Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

      Election of Species
Applicant’s election without traverse of the iron base species as the metal phase and the boron nitride species as the high thermal conductivity phase in the reply filed on December 22, 2021 is acknowledged.  Claims 1-53 are examined herein to the extent they read on the elected species.

     Effective Filing Date
The present application is a continuation-in-part (CIP) of an earlier filed application.  The first disclosure by Applicant of material necessary to support present claims 1 or 45 appears to have been upon filing of the present CIP application.  Thus, the effective filing date of the claimed invention is considered to be June 23, 2020.

Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 9, 12, 13, 15-19, 21, 23, 24, 28-41, and 44-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for 
a) Claim 4 recites “the agglomerate particles”.  However, in claim 3 (on which claim 4 depends) agglomerate particles are merely optional.  The examiner suggests inserting “said high thermal conductivity phase includes agglomerate particles and” after “wherein” in line 1 of claim 4.
b) Claim 7, line 4 recites “intermediate” or “low” temperature and claim 45, line 6 recites a “low” CTE material.  These are relative terms that do not appear to have any specific meaning in the art.  Nor does the present specification define these terms such that one of skill in the art, having read the specification and claims, would be able to distinguish a material within the scope of the claims from one outside that scope.  Thus the claims are indefinite.
c) Also in claim 7, the claim recites lists of materials that “includes” certain specific materials.  It is unclear what materials other than those specifically listed would fall within the scope of the present claim.
d) Further with respect to claim 7, the claim recites “a zinc eutectic, and [sic] aluminum eutectic, or an iron eutectic”.  The word “eutectic” implies a combination of two or more components, and therefore the scope of a eutectic with only a single component is uncertain.
e) The phrase “such as” in instant claims 9, 12, 29, 30, 31, 32, 39, 40 and 44 render these claims prima facie in conflict with the statutory requirement of “particularly pointing out and distinctly claiming” the invention.
f) Similarly, the phrases “can be” in instant claims 9, 13, and 34, “can include” in instant claim 33, and “may be” in line 9 of instant claim 45 renders these claims prima facie in conflict with the statutory requirement of “particularly pointing out and distinctly claiming” the invention.

h) In claim 15, “said high thermal conductivity phase coating or encapsulation” lacks proper antecedent basis.  Applicant may have intended for this to depend from claim 14; note however that claim 14 would also need revised to establish proper antecedent basis for this phrase.
i) The scope of the following terms in the claims is uncertain: “other application techniques” in claim 15, “other application technique” in claim 21, “other structure” in claim 30, “other exhaust and engine flowpath and adjacent airframe structures and components” in claim 31, “other thermal barrier type coating” in claim 35, “other low cost structural support” in claim 36, “other metal welding technique” in claim 38, and “other mechanical attachments” in claim 39.
j) Claims 16-19, 30-32, 36, 37 and 40 state that the claimed composite is “designed” for certain applications and/or uses.  It is unclear what particular physical configurations or capabilities are implied by this phrasing in the claims.
k) Claim 23 recites a component to increase surface temperature limits by “at least” 50-2500C.  The combination of “at least” and a range renders the claim indefinite, i.e. would one have to increase the limit by 500 or by 2500 to fall within the scope of the claim?  Further, if one were to increase the limit by more than 2500, would that also fall within the scope of the claim?  Clarification is required.
l) Claim 24 implies the presence of certain components (a ceramic leading edge, a lower temperature structure) but does not clearly indicate how such components are combined structurally with the claimed multi-phase composite.  Clarification is required.
m) Claim 28 recites that the claimed composite is “designed to reduce buckling and/or constrained thermal growth stresses” but it is unclear in what structure these properties would be reduced.  Nor does the claim state or imply any baseline from which any such reduction could be measured.

o) Claim 41 recites three different ranges of strain to failure.  For purposes of examination, the claim will be given its broadest reasonable interpretation consistent with the specification, i.e. values within any of the recited ranges will be held to fall within the scope of this claim.
p) Claim 51 recites “additional panels”. It is unclear what this refers to, i.e. no panel has previously been introduced in the claim.
q) Claim 53 recites a step of forming the composite “for use as or in” a variety of structures.  It is unclear what particular step(s) or action(s) would be required to occur in order for a given method to fall within the scope of this claim.
r) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.
	
       Rejections – 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 5, 10-12, 14-33, 36-49 and 51-53 are rejected under 35 U.S.C. 103(a) as being unpatentable over Aitchison et al. (US 2010/0323213).
With reference to Fig. 1 and para. [0036-0037] of Aitchison, the prior art discloses a composite 120 that includes hard particles 125 such as cubic boron nitride (cBN) particles in a metallic matrix 126 such as stainless steel or carbon steel.  The volume percentage of the hard particles is preferably 25-70 volume percent (see Aitchison para. [0042]), significantly overlapping the percentage presently claimed.  Aitchison para. [0044] discloses the particles preferably have a mesh size of 30-400 (meaning a particle size of 38-600 microns) again significantly overlapping the claimed range.  This structure is considered equivalent to the high conductivity phase segregated into isolated pockets forming a discontinuous phase and metal continuous phase as claimed.
The prior art does not specify the thermal conductivity or coefficient of thermal expansion (CTE) of the materials present therein.  The examiner takes official notice of the following properties of materials: the thermal conductivity of cBN is about 740 W/mK,and its CTE is about 1.2 x 10-6 /K, and the thermal conductivity of steel is about 45 W/mK and its CTE ranges from about 10-15 x 10-6 /K.  It is therefore a reasonable assumption that a composite containing a large quantity of cBN in a steel matrix would have a thermal conductivity significantly greater than that of the steel alone.  Further, the above numerical values fall within the scope of those set forth in the last four lines of instant claim 4.  Thus, the disclosure of Aitchison at least suggests a material as defined in instant claims 1-3, 10 and 11.

With respect to claims 20-23, Aitchison discloses a coating 122 on the composite.  That coating may include a nickel-chromium superalloy (see Aitchison para. [0039]) and is metallurgically bonded to the composite (see Aitchison para. [0038].  With respect to claims 24, 25 and 27, the prior art composites are intended to be used in flow parts in energy systems, refineries, coke plants and chemical production facilities (see Aitchison para. [0004]); to place such composites into service in arrangements as claimed in such facilities would have been well within the level of one of ordinary skill in the art.  With respect to claim 26, 29 and 41, since the actual composite material in the prior art may be identical to that claimed, any properties of that material (with respect to spreading or dissipating heat, reducing stresses, or strain to failure) would likewise be expected to be substantially the same in the prior art or the claimed invention.
With respect to claim 33, this claim merely recites materials that can be present in a device that one could potentially employ the claimed composite material; it does not 
With respect to claim 42, Aitchison para. [0053] indicates the prior art material may be produced by depositing a metal or metal alloy matrix onto a surface which subsequently will solidify, i.e. “casting processes” as claimed.  With respect to claim 43, the term “near net shape” as claimed is being interpreted as referring to a shape approximating that desired in a final product; nothing in Aitchison would suggest that the shape of the composite is significantly changed following its formation.  With respect to claim 44, the combination of layers 120 and 122 in Aitchison is seen as a composite that is laminated or graded in accord with this claim.
With respect to claim 45, Aitchison provides the metal and cBN material and consolidates them to form a composite including a metal continuous phase and cBN discontinuous phase in accord with this claim.  The relative CTE and thermal conductivity of the composite compared to the values of those properties for the metal would be expected to be as claimed because i) Aitchison combines the same materials as claimed, and ii) the differences between the CTE and thermal conductivity values for steel and cBN as discussed supra would result in changes in those properties in the composite versus those of the metal.  With respect to claim 46, Aitchison para. [0050] discloses coating the cBN with a metal or alloy such as titanium or nickel, which are different from the metal phase material in accord with claim 47.  With respect to claim 122.  With respect to claim 49, the material disclosed by Aitchison is considered to be useful for “thermal managing”.  With respect to claims 51 and 53, Aitchison para. [0004] discloses forming pipes, valves, and other flow parts of systems such as refineries, coke plants and chemical production facilities.  One of skill in the art would appreciate that integrating the prior art composite into such systems would require assembling multiple parts using common techniques such as those recited in claim 52.
Thus, the disclosure of Aitchison et al. is held to create a prima facie case of obviousness of an invention as presently claimed.

			Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, limited to the elected species, and including all of the limitations of the base claim and any intervening claims.  Claims 7, 9, 13, 34, 35 and 50  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, to limit them to the elected species, and to include all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest an invention as claimed and including the phase change material of claims 6 and 7, a shell encapsulating the high thermal conductivity phase as in claims 8 and 9, filler additive particles in the metallic phase as in claim 13, or the insulation as in claims 34, 35 or 50.


				Additional Prior Art
The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest. This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        March 15, 2022